DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 07/22/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 26-49 directed to Species II and III non-elected without traverse.  Accordingly, claims 26-49 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 26-49 are canceled.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-25, Fig. 4, Fig. 8, and Fig. 19 of Guterman et al. (US Pub. 2005/0162916) discloses a method of programming a selected non-volatile memory cell to store one of N possible values, where N is an integer greater than 2, the selected non-volatile memory cell comprising a floating gate and a control gate [memory cell within memory array 11], the method comprising: performing a coarse programming process [step 650 in Fig. 19] comprising: programming the non-volatile memory cell with an initial programming voltage [VSP in Fig. 8] ; applying a first voltage [VSP in Fig. 8] to the control gate [Select Word Line] of the selected non-volatile memory cell and measuring a first current that results through the selected non- volatile memory cell; applying a second voltage [VSP in Fig. 8, can be the same as first voltage] to the control gate of the selected non-volatile memory cell and measuring a second current that results through the selected non- volatile memory cell. In addition, Fig. 9 of Bayat et al. (US Pub. 2017/0337466) discloses method of programming a selected non-volatile memory cell to store one of N possible values, where N is an integer greater than 2, the selected non-volatile memory cell comprising a floating gate and a control gate, the method comprising: performing a coarse programming process [Step 3] comprising: programming the non-volatile memory cell with an initial programming voltage [VCG]; applying a first voltage [VCG] to the control gate of the selected non-volatile memory cell and measuring a first current that results through the selected non- volatile memory cell [step 3c].
However, the prior art does not teach or suggest either alone or in combination determining a slope value based on the first voltage, the second voltage, the first current, and the second current; determining a next programming voltage based on the slope value; programming the non-volatile memory cell with the next programming voltage; repeating the steps of determining a next programming voltage and programming the non-volatile memory cell with the next programming voltage until a current through the selected non-volatile memory cell during a read or verify operation is less than or equal to a first threshold current value; and 2 WEST\299392445.1Attorney Docket No. 351913-999860 performing a precision programming process until a current through the selected non- volatile memory cell during a read or verify operation is less than or equal to a second threshold current value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825